Citation Nr: 1600023	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Thomas G. Eppink, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and November 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's April 2010 notice of disagreement (NOD) regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus requested a local hearing before a decision review officer (DRO); however, the Veteran subsequently withdrew this request in January 2011.  As such, the Veteran's request for a DRO hearing is withdrawn.  Cf. 38 C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a veteran's request for a hearing before the Board is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

A review of the record reveals that the Veteran's March 2011 VA Form 9 substantive appeal regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus specifically requested a videoconference hearing before the Board.  As noted above, the Veteran withdrew a previous request for a DRO hearing; however, he has not, at any time during the pendency of the appeal, withdrawn his request for a hearing before the Board regarding his service connection claims on appeal.  Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran his requested videoconference hearing before the Board at the earliest opportunity.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.700.  

Finally, although the Veteran's January 2014 VA Form 9 did not request a hearing before the Board regarding his claim of entitlement to a TDIU rating, his TDIU claim remains inextricably intertwined with the service connection claims being remanded herein; therefore, adjudication of that matter will be deferred until further development of the inextricably intertwined issues is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus, to be held at the local RO at the next earliest available opportunity.  Notify the Veteran and his attorney of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Board videoconference hearing, or in the event that he withdraws his hearing request or fails to appear on the scheduled date, complete any additional development warranted regarding the Veteran's service connection claims.  

2.  After completing the above action, and undertaking any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his attorney and allow a reasonable opportunity to respond, after which the appeal must be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




